Appeal from an order of Supreme Court, Erie County (Cosgrove, J.), entered October 11, 2002, which granted defendants’ motion for summary judgment, dismissed the amended complaint and denied plaintiffs cross motion for leave to amend the amended complaint.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present — Pigott, Jr., EJ., Green, Pine, Wisner and Gorski, JJ.